NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0464n.06
                                                                                             FILED
                                            No. 09-3876
                                                                                         Jul 08, 2011
                           UNITED STATES COURT OF APPEALS                         LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )   ON APPEAL FROM THE
                                                         )   UNITED STATES DISTRICT
NATHANIEL ROBINSON,                                      )   COURT FOR THE NORTHERN
                                                         )   DISTRICT OF OHIO
       Defendant-Appellant.                              )


Before:        KEITH, GIBBONS, and WHITE, Circuit Judges.

       PER CURIAM. Nathaniel Robinson appeals his conviction for conspiracy to possess with

intent to distribute cocaine and cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)

and 846. Robinson asserts that insufficient evidence was presented to link him to the alleged drug

trafficking conspiracy and that the district court improperly denied his motion for judgment of

acquittal at the close of the government’s case. Because we hold that sufficient evidence was

presented to support the jury’s finding that Robinson facilitated a drug sale in furtherance of a drug

trafficking conspiracy, the district court’s denial of Robinson’s motion for judgment of acquittal and

Robinson’s convictions are AFFIRMED.

                                        I. BACKGROUND

       A ten-year joint investigation by the Federal Bureau of Investigation (“FBI”) and the

Cleveland Metropolitan Housing Authority (“CMHA”) into drug trafficking around the King



                                                  1
No. 09-3876
United States v. Nathaniel Robinson

Kennedy Estates housing project in Cleveland, Ohio culminated in a federal indictment of sixteen

defendants in 2008. Each defendant, including Defendant Nathaniel Robinson, was indicted on drug

trafficking charges, including conspiracy to possess with intent to distribute cocaine and cocaine base

(crack), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and distribution of cocaine base

(crack) in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Robinson was the only defendant who

did not plead guilty and his three day jury trial began on April 27, 2009. Evidence at Robinson’s jury

trial established that the criminal investigation was centered around a grocery store, Sav-Mor, located

next to the King Kennedy Estates. The government presented evidence at trial that demonstrated that

drug dealers from King Kennedy Estates worked with middlemen at Sav-Mor to direct “safe”

customers their way and provided the middlemen with cash or drugs for their assistance. The FBI

paid Kison Robertson about $20,000 from 2000 to 2008 to serve as an informant as part of its

investigation of King Kennedy Estates and other drug trafficking areas. At trial, Robertson testified

that he had previously requested Robinson’s help in purchasing cocaine at Sav-Mor in November

of 2007; however, despite Robinson’s help, Robertson was not connected with a dealer on that

occasion.

       On December 3, 2007, two government informants, including Robertson, arrived at Sav-Mor,

both equipped with audio and video surveillance equipment. Robertson approached Robinson,

greeted him by name and inquired about purchasing a “quake,” which is a quarter of an ounce of

crack. Robinson stated “there is my dude right there,” and pointed Robertson toward a drug dealer,

Artemous Roulette, who was in a parked car at Sav-Mor. Robinson approached the car and notified

Roulette that he had a customer. Robertson got in the car, requested a “quake,” and inquired as to

                                                  2
No. 09-3876
United States v. Nathaniel Robinson

whether Roulette was going to “take care” of Robinson for his assistance. Roulette declined to

provide Robinson with any benefit for directing Robertson to him at that time, so Robertson paid

Robinson twenty dollars. Roulette sold a “quake” to Robertson for $300 later that day at a BP gas

station, in the same neighborhood.

       At trial, video evidence of Robertson’s encounter with Robinson and Roulette at Sav-Mor,

and of Robertson’s “quake” purchase at BP was introduced. The videos included audio. The

government asserted that Robinson “middled” the drug deal; and, therefore, was guilty of the charged

offenses. The government also presented testimony from crack dealers Fadil Barrett, Antoine

Morgan, and Hysheen Thomas, each of whom stated that they saw Robinson “middle” drug deals

at King Kennedy Estates. Crack dealer Brian Nettles said Robinson “middled” drug transactions for

him a few times and he compensated Robinson by giving him cash or crack. Roulette and Thomas

were also indicted alongside Robinson. Roulette testified at trial that Robinson “middled” the drug

transaction recorded by Robertson, that he previously sold crack to Robinson and that he had given

Robinson crack for free on occasion. Roulette testified that he only sold crack to Robertson because

Robinson twice assured Roulette that he knew Robertson. Additionally, Roulette stated that he

declined to pay Robinson for “middling” the drug transaction until after the crack sale was

completed, that Robinson did not want to wait for payment; and that Robertson subsequently

volunteered to pay Robinson.

       At the close of the government’s case, Robinson moved for judgment of acquittal pursuant

to Rule 29 of the Federal Rules of Criminal Procedure and asserted that insufficient evidence was

presented to support any conviction on the indicted offenses. The district court denied Robinson’s

                                                 3
No. 09-3876
United States v. Nathaniel Robinson

motion. Thereafter, the defense presented no evidence, and the case was submitted to the jury. The

jury found Robinson guilty of both the conspiracy and distribution offenses. Robinson was

sentenced to the mandatory, statutory-minimum term of imprisonment of 120 months on July 1,

2009. Robinson timely appealed.

                                         II. ANALYSIS

       Robinson contends that the district court erred in denying his motion for judgment of

acquittal such that his conviction for conspiracy and attendant sentence must be vacated.

A. Standard of Review

       We review de novo a district court’s denial of a motion for judgment of acquittal. United

States v. Gross, 626 F.3d 289, 295 (6th Cir. 2010). “In reviewing challenges regarding the

sufficiency of the evidence presented to the jury, we are limited to ascertaining whether . . . any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” United States v. Dierker, Nos. 08-3994/09-4124, 2011 U.S. App. LEXIS 6729, at *8 (6th

Cir. Apr. 1, 2011) (quoting United States v. Carmichael, 232 F.3d 510, 519 (6th Cir. 2000) (internal

quotation marks and additional citations omitted)). “Once a defendant has been found guilty of the

crime charged, the factfinder’s role as weigher of the evidence is preserved through a legal

conclusion that upon judicial review all of the evidence is to be considered in the light most

favorable to the prosecution.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original)

(footnote omitted).

B. Motion for Judgment of Acquittal



                                                 4
No. 09-3876
United States v. Nathaniel Robinson

       Robinson states that the government failed to present sufficient evidence to support his

conviction for conspiracy to possess with intent to distribute cocaine and crack in violation of §§

841(a)(1), (b)(1)(A) and 846. “To sustain a conviction for conspiracy under 21 U.S.C. § 846, the

government must have proved: (1) an agreement to violate drug laws, in this case 21 U.S.C. § 841;

(2) knowledge and intent to join the conspiracy; and (3) participation in the conspiracy.” United

States v. Sliwo, 620 F.3d 630, 633 (6th Cir. 2010) (quoting United States v. Deitz, 577 F.3d 672, 677

(6th Cir. 2009)). Each convicted conspirator must have had knowledge of the goal of the

conspiracy—here, to sell cocaine and crack. See id. at 635.

       Robinson asserts that the evidence produced at trial did not permit the jury to infer that he

became a member of a drug conspiracy; rather, the evidence simply showed that he was familiar with

King Kennedy Estates and was able to point out drug dealers at Sav-Mor like any other King

Kennedy Estates resident. Further, Robinson contends that the dealer, Roulette, did not pay him

because he played no role worthy of payment. Instead, he states that he only accepted a volunteered

payment offered by government informant Robertson. Robinson contends that he was merely

present at the scene and while he may have associated with criminals, the government failed to show

that he had knowledge of the conspiracy or that he voluntarily became a participant.

       Viewed in the light most favorable to the prosecution, a rational trier of fact could have found

the elements of conspiracy to possess with intent to distribute cocaine or crack were proved beyond

a reasonable doubt. Five drug dealers from King Kennedy Estates testified about Robinson’s

“middling” role of often assisting in drug transactions. Likewise, audio and video evidence

established Robinson’s participation in a drug transaction with a government informant. Not only

                                                  5
No. 09-3876
United States v. Nathaniel Robinson

did Robinson know who and where the drug dealers were in the King Kennedy Estates area, he

brought customers to the drug dealers and received compensation in the form of cash or crack from

the dealers. Though he was not the leader of the drug ring, he was far from a mere bystander.

Evidence was presented that Robinson answered a customer’s request to find a drug dealer, directed

that customer to a drug dealer, personally vouched for the customer to the drug dealer, and accepted

payment from the customer after the dealer declined to deliver payment prior to the conclusion of

the drug sale. Thus, sufficient evidence support Robinson’s conspiracy conviction and sentence and

the district court properly denied Robinson’s motion for judgment of acquittal.

                                       III. CONCLUSION

       For the foregoing reasons, Robinson’s conviction for conspiracy to possess with intent to

distribute cocaine and crack is AFFIRMED. The district court’s denial of Robinson’s motion for

judgment of acquittal is AFFIRMED.




                                                 6